Clifford F. Brown, J.,
concurring in part and dissenting in part. I concur in the judgment herein, except for the date from which prejudgment interest should be computed. The per curiam opinion states that “the trial court may compute prejudgment interest from July 5, 1982 ‘to the date on which the money is paid’ * * This is contrary to the express language of R.C. 1343.03(C) which provides that interest on a judgment in a civil action based on tortious conduct and not settled by agreement of the parties “shall be computed from the date the cause of action accrued to the date on which the money is paid * * *.” (Emphasis added.) See fn. 1 setting forth R.C. 1343.03(C) verbatim. The cause of action accrued on July 31, 1980, the date of the plaintiff’s injury. The prejudgment interest statute was enacted effective July 5, 1982. If plaintiffs have a right to an award of prejudgment interest, a right to such award having been recognized by the trial court by making an award, the statute in no way authorizes this court or the court of appeals to omit prejudgment interest for the interval between the date the cause of action accrued, July 31, 1980, and the effective date of the statute, July 5, 1982.
This court in this case recognizes that R.C. 1343.03(C), the statute providing for prejudgment interest, is a remedial statute and as such is ap*90plicable to all negligence actions tried after its effective date regardless of when the cause arose. See fn. 7 herein. However, this court cites and misapplies Wilfong v. Batdorf(1983), 6 Ohio St. 3d 100, regarding the application of a remedial statute to a cause of action arising before its effective date. Contrary to the last sentence of fn. 7 herein, we did not recognize in Wilfong that the statutory benefits conferred are only available from the date of the statutory enactment. There is not a word or phrase in Wilfong that so intimates. Quite the opposite. We stated in Wilfong that “when a statute affects procedural [remedial] rights, as opposed to substantive rights, the constitutional restraints on retrospective application are lifted. * * *” (Citations omitted.) Id. at 103-104. That means all the way. All the way in this case is the date of the injury, July 31, 1980. The court of appeals cites no authority and advances no reasoning to support its erroneous determination that “upon the authority of Wilfong v. Batdorf supra, * * * [the trial] court erred in awarding interest from the date of [the] injury * *
I concur in the judgment of this court to uphold the motion in limine which excludes the testimony of appellee’s sole expert witness. Those who disagree with this decision today and others like-minded are quick to make observations that a continuance here would not have prejudiced appellants in a substantial way or that “[a]fter all, whether reviewing the actions of a plaintiff or defendant, it should be the primary purpose of our rules to allow both parties to have their day in court,” or that “there was no surprise by the subject matter of the testimony,” or that the trial court had available “far less drastic remedies” than exclusion of testimony such as granting a continuance, and that as a consequence the exclusion of expert testimony was an abuse of discretion.
These same valid criticisms could have been and should have been voiced by the majority of this court, but were not, in Jones v. Murphy (1984), 12 Ohio St. 3d 84, where this court unjustly sanctioned the exclusion of expert witness testimony offered by the plaintiffs in the Jones case. Those who dissent today in substance advocate a double standard of justice, one for the defendant’s proposed expert in this case, and a different standard for the proposed experts for the plaintiffs in Jones.
If the majority of this court would overrule Jones v. Murphy, supra, and Paugh & Farmer, Inc. v. Menorah Home for Jewish Aged (1984), 15 Ohio St. 3d 44, thus eradicating the bad law contained therein, I would join those who dissent today pertaining to the judgment excluding the testimony of appellee’s sole expert witness. See Jones v. Murphy, supra, dissent at 86-88. So long as Jones and Paugh & Farmer remain unmodified as the beacons of injustice that we must apply, then only the result reached today by the majority is justified.
Accordingly, for the foregoing reasons, I dissent from that portion of the judgment in this case which fails to award prejudgment interest to plaintiffs for the period from July 31, 1980 to July 5, 1982.